IN THE SUPREME COURT OF PENNSYLVANIA




In the Matter of                           : No. 90 DB 2014 (No. 50 RST 2014)
                                           :
                                           :
GREGORY JAMES BABCOCK                      : Attorney Registration No. 205061
                                           :
PETITION FOR REINSTATEMENT                 :
 FROM INACTIVE STATUS                      : (Out of State)



                                       ORDER



PER CURIAM


                           th
      AND NOW, this 30          day of July, 2014, the Report and Recommendation of

Disciplinary Board Member dated July 21, 2014, is approved and it is ORDERED that

Gregory James Babcock, who has been on Inactive Status, has never been suspended or

disbarred, and has demonstrated that he has the moral qualifications, competency and

learning in law required for admission to practice in the Commonwealth, shall be and is,

hereby reinstated to active status as a member of the Bar of this Commonwealth. The

expenses incurred by the Board in the investigation and processing of this matter shall be

paid by the Petitioner.